DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of US Patent 10,078795 issued from parent Application No.14/823364 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards methods and systems for non-contact physical activity tracking generating one or more measures indicating motion associated with the physical activity 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of US Patent 10,740650 issued from parent Application No.16/059904 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards methods and systems for non-contact physical activity tracking generating one or more measures indicating motion associated with the physical activity performed by the individual, wherein the claims of the instant application are broader in scope, and are anticipated by the previously patented claims of the parent application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1)as being anticipated by Poh et al. (US PGPub US 2011/0251493 A1), hereby referred to as “Poh”.
Consider Independent Claim 1.
Consider Claim 1. 
Poh teaches:
-; A system for analyzing a physical activity of an individual without contacting the individual, the system comprising: (Poh: abstract, [0005]-[0012], Figures 1, 5; Method and system for measuring physiological parameters. The method includes capturing a sequence of images of a human face and identifying the location of the face in a frame of the video and establishing a region of interest including the face. Pixels are separated in the region of interest in a frame into at least two channel values forming raw traces over time. The raw traces are decomposed into at least two independent source signals. At least one of the source signals is processed to obtain a physiological parameter.)
-; an apparatus configured to capture a time sequence of images of an individual performing a physical activity; (Poh: [0005]-[0006], [0032]-[0035], Figures 1, 5; The method includes capturing a sequence of images of a human face and identifying the location of the face in a frame of the captured images and establishing a region of interest including the face or a subset thereof. Pixels in the region of interest are separated into at least two channel values forming raw traces over time. By capturing a sequence of images of the facial region with a webcam, the red, green and blue (RGB) color sensors pick up a mixture of reflected plethysmographic signal along with other sources of fluctuations in light due to artifacts. Participants were seated at a table in front of a laptop computer at a distance of approximately 0.5 m from a built in webcam (iSight camera). During the experiments, participants were asked to keep still, breathe spontaneously and face the webcam while their video was recorded for one minute. All videos were captured in color (24-bit RGB with three channels with 8 bits/channel) at 15 frames per second with pixel resolution of 640x480, and saved in AVI format on the laptop computer) 
-; and a processor configured to: receive the captured time sequence of images; (Poh: [0005]-[0006], [0032]-[0035], Figures 1, 5; The method includes capturing a sequence of images of a human face and identifying the location of the face in a frame of the captured images and establishing a region of interest including the face or a subset thereof. Pixels in the region of interest are separated into at least two channel values forming raw traces over time. By capturing a sequence of images of the facial region with a webcam, the red, green and blue (RGB) color sensors pick up a mixture of reflected plethysmographic signal along with other sources of fluctuations in light due to artifacts. All of the video and physiological recordings were analyzed offline using software written in MATLAB. With reference now to FIG. 1, this figure provides an overview of the stages involved in the present approach to recovering the blood volume pulse from the webcam videos.)
-; generate, using the time sequence of images, one or more measures indicating motion associated with the physical activity performed by the individual; (Poh: [0007]-[0009], [0035]-[0043], Figures 1, 5; The raw traces are decomposed into at least two independent source signals. At least one of the source signals is processed to obtain a physiological parameter. The region of interest was then separated into three RGB channels, as shown in FIG. 1b, and spatially averaged over all pixels in the region of interest to yield a red, blue and green respectively. Each trace was one minute long. The raw traces were detrended using a procedure based on a smoothness operation and normalization process) 
-; identify at least one body portion of the individual using the one or more measures indicating motion associated with the physical activity performed by the individual; (Poh: [0007]-[0009], [0035]-[0043], Figures 4, 5; Analysis of the heart rate variability was performed by power spectral density (PSD) estimation using the Lomb periodogram. The low frequency power (LF) and high frequency power (HF) were measured as the area under the PSD curve corresponding to 0.04-0.15 Hz and0.15-0.4 Hz respectively and quantified in normalized units to minimize the effect on the values of the changes in total power. The LF component is modulated by baroreflex activity and includes both sympathetic and parasympathetic influences [19]. The HF component reflects parasympathetic influence on the heart through efferent vagal activity and is connected to 230 respiratory sinus arrhythmia, a cardiorespiratory phenomenon characterized by interbeat interval fluctuations that are in phase with inhalation and exhalation. We also calculated the LF /HF ratio considered to mirror sympatho/vagal balance or to reflect sympathetic modulations.)
-; compute at least one index associated with the at least one identified body portion that quantifies the performance of the physical activity (Poh: [0038]-[0045], Figures 4, 5; The level of agreement between the physiological measurements made by the invention disclosed herein and by reference sensors was accessed using Pearson's correlation coefficients (n=12). Correlation scatter plots for each measured parameter are shown in FIG. 4.) 
-; generate a report using the at least one index. (Poh: [0038]-[0045], Figures 4, 5; The webcam-derived physiological measurements were strongly correlated across all parameters with r=1.0 for HR, r=0.92 for HF and LF, r=0.88 for LF/HF and r=0.94 for RR (p~0.001 for all). The root-mean squared error of HR, HF, LF, LF/HF, RR was 1.24 bpm, 12.3 n.u., 12.3 n.u., 1.1, 1.28 breaths/min respectively. The results of the present studies are shown in Table 1.)

Claim 1 is rejected under 35 U.S.C. 102(a)(1)as being anticipated by Van Vugt et al. (WO 2012/164453 A1), hereby referred to as “Van Vugt”.
Van Vugt teaches:
(Van Vugt: abstract; The invention relates to methods and apparatus for monitoring movement and breathing of two or more subjects occupying common bedding. Particularly, the invention relates to a method for monitoring movement of subjects located in a common bedding, the method comprising the steps of: -imaging the bedding by an optical sensor; -performing a motion estimation by producing motion vectors indicating the local displacement of corresponding image blocks between consecutive images, or images that are several frames apart, received from said optical sensor; -calculating motion clusters by measuring spatial and temporal correlations of the motion vectors; -segmenting the calculated motion clusters by assignment of each motion cluster to a corresponding subject, wherein the assignment of the motion clusters to the corresponding subject is based on the spatial and/or temporal similarity of the motion clusters among each other and on previous segmentation results.)
-; an apparatus configured to capture a time sequence of images of an individual performing a physical activity; (Van Vugt: pages 4-13, Figure 4; Fig. 4 shows a grey-scale image from an over-night sleep sequence. This original grey-scale image from the over-night sleep sequence with two subjects lying closely side-by-side is an example for the consecutive images, or images that are several frames apart, used as input for the motion estimation as described above)
-; and a processor configured to: receive the captured time sequence of images; (Van Vugt: pages 11-13, Figure 4; Fig. 4 shows a grey-scale image from an over-night sleep sequence. This original grey-scale image from the over-night sleep sequence with two subjects lying closely side-by-side is an example for the consecutive images, or images that are several frames apart, used as input for the motion estimation as described above)
-; generate, using the time sequence of images, one or more measures indicating motion associated with the physical activity performed by the individual;  (Van Vugt: pages 11-13, Figures 5-7; Fig. 5 shows an instance during a respiration cycle. It is an instance during the respiration cycle when the chests of both subjects are moving. In the left picture the highlighted motion areas 500, 510 during respiration monitoring are shown, while the right picture shows an overlay of high chest motion output 500, 510 with the original grey-scale image (right). Fig. 6 shows another instance during a respiration cycle. Here, the instance during the respiration cycle is shown when the chest of the left subject is moving. Highlighted motion areas during respiration monitoring 600 (left) and an overlay of the high chest motion output 600 with the original grey-scale image (right) are shown. Fig. 7 shows another instance during a respiration cycle. Here, the instance during the respiration cycle is shown when the chest of the right subject is moving. Highlighted motion areas during respiration monitoring 700 (left) and the overlay of high chest motion output 700 with original grey-scale image (right) are shown)
-; identify at least one body portion of the individual using the one or more measures indicating motion associated with the physical activity performed by the individual; (Van Vugt: pages 11-13, Figures 5-7; Fig. 5 shows an instance during a respiration cycle. It is an instance during the respiration cycle when the chests of both subjects are moving. In the left picture the highlighted motion areas 500, 510 during respiration monitoring are shown, while the right picture shows an overlay of high chest motion output 500, 510 with the original grey-scale image (right). Fig. 6 shows another instance during a respiration cycle. Here, the instance during the respiration cycle is shown when the chest of the left subject is moving. Highlighted motion areas during respiration monitoring 600 (left) and an overlay of the high chest motion output 600 with the original grey-scale image (right) are shown. Fig. 7 shows another instance during a respiration cycle. Here, the instance during the respiration cycle is shown when the chest of the right subject is moving. Highlighted motion areas during respiration monitoring 700 (left) and the overlay of high chest motion output 700 with original grey-scale image (right) are shown)
-; compute at least one index associated with the at least one identified body portion that quantifies the performance of the physical activity; (Van Vugt: pages 11-13, Figures 8; Fig. 8 shows a diagram representing the individually processed respiration signals. Individually processed respiration signals of the two sleeping subjects after segmenting the image areas and assigning them to the corresponding subject are depicted. It is visible that the left subject (black, 800) has a higher respiration rate than the right subject (blue, 900) and is sometimes breathing in the same phase as the right subject and sometimes in counter phase. Note that the scale in amplitude can be neglected since the respiratory signal is not normalized.)
-; generate a report using the at least one index (Van Vugt: page 2 and page 11, Figure 1-2; Monitoring breathing can be useful for many sleep/relaxation applications, such as a closed-loop paced breathing device or other relaxation devices, a device for monitoring apnea or snoring, a sleep coach, a sleep depth monitor, a contactless "sleep quality scorer" etc. Monitoring movement can also be useful for many sleep/relaxation applications, such as systems that respond to the sleep/wake state of a person (e.g. a system that turns off when a person falls asleep), a device for monitoring periodic limb movements, a sleep depth monitor, a contactless "sleep quality scorer", etc. These are typically devices targeted at monitoring or influencing one user; however, many people share their bed with others. This invention is further relevant for systems that are targeted at two people, e.g., a paced breathing device or other relaxation device that is designed for use by two (or more) people.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Poh et al. (US PGPub US 2011/0251493 A1), hereby referred to as “Poh”, in view of Van Vugt et al. (WO 2012/164453 A1), hereby referred to as “Van Vugt”. 

Consider Claim 2.
Poh teaches: the limitations of Claim 1 as presented above. 
Even if Poh does not teach limitations from Claim 2: wherein the processor is further configured to utilize an optical flow sensing algorithm to generate the at least one map
Van Vugt teaches: 2. The system of claim 1, wherein the one or more measures includes a map, and wherein the map comprises one or more velocity fields indicative of motion associated with the physical activity performed by the individual (Van Vugt: page 12, Figures 1-2; Fig. 2 shows a block diagram of assigning movements to the correct subject. After a motion estimation 300 is performed on the image data received from an optical sensor resulting in motion vectors 310, e.g., by an optical flow algorithm, the spatial and temporal correlations between the motion vectors 310 are measured in step 320. Motion vectors 310 having the same alignment, within a tolerance extent, are merged to motion clusters 330. These motion clusters 330 are assigned to the corresponding subject. For increasing the accuracy of the assignment as well as for reducing the needed computational power, the segmentation history 340 of a previous image analysis is taken into consideration when measuring the spatial and temporal correlations of the motion vectors 310.)
It would have been obvious before the effective filing date of the claimed invention was made to one of ordinary skill in the art to modify the teachings of Poh for the measurement of physiological parameters using image analysis with the algorithm for physiological data collection described by Van Vugt, as they are both directed towards the same field of endeavor. The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Poh in this manner in order to improve the physiological assessment algorithm to include in known additional parameters. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and programming techniques, without changing a “fundamental” operating principle of Poh while the teaching of Van Vugt continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of improving the accuracy of physiological parameter collection. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question. Claims 3-12, which are 

Consider Claims 3-4. 
The combination of Poh and Van Vugt teaches: 
3. The system of claim 2, wherein the processor is further configured to utilize an optical flow sensing algorithm to generate at least one map. (Van Vugt: page 12, Figures 1-2; Fig. 2 shows a block diagram of assigning movements to the correct subject. After a motion estimation 300 is performed on the image data received from an optical sensor resulting in motion vectors 310, e.g., by an optical flow algorithm, the spatial and temporal correlations between the motion vectors 310 are measured in step 320. Motion vectors 310 having the same alignment, within a tolerance extent, are merged to motion clusters 330. These motion clusters 330 are assigned to the corresponding subject. For increasing the accuracy of the assignment as well as for reducing the needed computational power, the segmentation history 340 of a previous image analysis is taken into consideration when measuring the spatial and temporal correlations of the motion vectors 310.)
4. The system of claim 2, wherein the processor is further configured to determine at least one of a velocity amplitude and a velocity direction for the at least one body portion using at least one map. (Van Vugt: page 3, Figures 1-2; The paper, "A method for measuring respiration and physical activity in bed by optical flow analysis," by Nakajima et al., in Proceedings - 19th Int. Conference IEEE/EMBS, Oct. 30-Nov. 2, 1997 Chicago, IL, USA, discloses a fully noncontact and unconstrained monitoring method, based on optical flow detection of body movement by introducing image sequence analysis. A spatiotemporal local optimization method is applied to determine optical flow in the image sequence. The optical flow visualizes the apparent velocity field of the entire body motion, including breast movement due to respiration and posture changes in bed. A temporal increase in heart rate reflects the magnitude of physical activities. Two candidate parameters are proposed for evaluation of respiratory and physical activities based on a comparison of the experimental results. The average of squared motion velocities reflects the magnitude of physical activities. The representative field-averaged component shows a waveform with periodic fluctuation corresponding to that of respiration obtained with a nasal thermistor.)

Consider Claims 5-7.
The combination of Poh and Van Vugt teaches: 
5. The system of claim 1, wherein the one or more measures includes a vertical displacement of at least one body portion of the individual using the captured time sequence of images. (Poh: [0033]-[0045], Figures 1, 4 and 5; By capturing a sequence of images of the facial region with a webcam, the red, green and blue (RGB) color sensors pick up a mixture of reflected plethysmographic signal along with other sources of fluctuations in light due to artifacts. Given that hemoglobin absorptivity differs across the visible and near-infrared spectral range [13], each color sensor records a mixture of the original source signals with slightly different weights)
6. The system of claim 1, wherein the at least one index includes at least one of an energy expenditure and an intensity. (Poh: [0033]-[0045], Figures 1, 4 and 5; By capturing a sequence of images of the facial region with a webcam, the red, green and blue (RGB) color sensors pick up a mixture of reflected plethysmographic signal along with other sources of fluctuations in light due to artifacts. Given that hemoglobin absorptivity differs across the visible and near-infrared spectral range [13], each color sensor records a mixture of the original source signals with slightly different weights. Van Vugt: page 2 and page 11; Monitoring breathing can be useful for many sleep/relaxation applications, such as a closed-loop paced breathing device or other relaxation devices, a device for monitoring apnea or snoring, a sleep coach, a sleep depth monitor, a contactless "sleep quality scorer" etc. Monitoring movement can also be useful for many sleep/relaxation applications, such as systems that respond to the sleep/wake state of a person (e.g. a system that turns off when a person falls asleep), a device for monitoring periodic limb movements, a sleep depth monitor, a contactless "sleep quality scorer", etc. These are typically devices targeted at monitoring or influencing one user; however, many people share their bed with others. This invention is further relevant for systems that are targeted at two people, e.g., a paced breathing device or other relaxation device that is designed for use by two (or more) people.)
7. The system of claim 6, wherein the processor is further configured to compute the energy expenditure of the physical activity using a weighted sum of a vertical displacement and a velocity amplitude square of at least one body portion averaged over a duration of the physical activity. (Poh: [0033]-[0045], Figures 1, 4 and 5; These observed signals from the RGB color sensors are denoted by y 1 (t), y2 (t) and y3 (t) respectively, which are amplitudes of the recorded signals at time point t. We assume three underlying source signals, represented by x1(t), x2 (t) and x3 (t). The ICA model assumes that the observed signals are linear mixtures of the sources, that is, y(t)=Ax(t) where the column vectors y(t)=ly 1 (t), y2 (t), y 3 (t)I r, x(t)=[x1 (t), x2 (t), x3 (t)]r and the square 3x3 matrix A contains the mixture coefficients aif. The aim ofICA is to find a demixing matrix W that is an approximation of the inverse of the original mixing matrix A whose output x(t)= Wy(t) is an estimate of the vector x(t) containing the underlying source signals. To uncover the independent sources, W must maximize the non-Gaussianity of each source. In practice, iterative methods are used to maximize or minimize a given cost function that measures non-Gaussianity; Van Vugt: page 5; For the motion estimation any kind of algorithm providing suitable motion vectors is applicable, e.g., the algorithm proposed in the paper, "True-motion estimation with 3-D recursive search block matching," by de Haan et al., in IEEE Transactions on Circuits and Systems for Video Technology, Vol. 3, No. 5, October 1993. However, in general, any algorithm that computes motion information can be applied, for example, optical flow estimation, maximum a posteriori probability estimation, Markov random field estimation, mean square error calculation, sum of absolute difference calculation, mean absolute differences calculation, sum of squared error calculation, and sum of absolute transformed differences calculation, are applicable for the inventive method.)

Consider Claim 8.
The combination of Poh and Van Vugt teaches:  8. The system of claim 1, wherein the processor is further configured to determine the at least one index using a hierarchical algorithm.
 (Poh: [0033]-[0045], Figures 1, 4 and 5; By capturing a sequence of images of the facial region with a webcam, the red, green and blue (RGB) color sensors pick up a mixture of reflected plethysmographic signal along with other sources of fluctuations in light due to artifacts. Given that hemoglobin absorptivity differs across the visible and near-infrared spectral range [13], each color sensor records a mixture of the original source signals with slightly different weights. These observed signals from the RGB color sensors are denoted by y 1 (t), y2 (t) and y3 (t) respectively, which are amplitudes of the recorded signals at time point t. We assume three underlying source signals, represented by x1(t), x2 (t) and x3 (t). The ICA model assumes that the observed signals are linear mixtures of the sources, that is, y(t)=Ax(t) where the column vectors y(t)=ly 1 (t), y2 (t), y 3 (t)I r, x(t)=[x1 (t), x2 (t), x3 (t)]r and the square 3x3 matrix A contains the mixture coefficients aif. The aim ofICA is to find a demixing matrix W that is an approximation of the inverse of the original mixing matrix A whose output x(t)= Wy(t) is an estimate of the vector x(t) containing the underlying source signals. To uncover the independent sources, W must maximize the non-Gaussianity of each source. In practice, iterative methods are used to maximize or minimize a given cost function that measures non-Gaussianity; Van Vugt: page 5; For the motion estimation any kind of algorithm providing suitable motion vectors is applicable, e.g., the algorithm proposed in the paper, "True-motion estimation with 3-D recursive search block matching," by de Haan et al., in IEEE Transactions on Circuits and Systems for Video Technology, Vol. 3, No. 5, October 1993. However, in general, any algorithm that computes motion information can be applied, for example, optical flow estimation, maximum a posteriori probability estimation, Markov random field estimation, mean square error calculation, sum of absolute difference calculation, mean absolute differences calculation, sum of squared error calculation, and sum of absolute transformed differences calculation, are applicable for the inventive method.)

Consider Claim 9.
The combination of Poh and Van Vugt teaches: 9. The system of claim 1, wherein the at least one body portion includes at least one of a head of the individual, a neck of the individual, a trunk of the individual, upper arms of the individual, lower arms of the individual, hands of the individual, upper legs of the individual, lower legs of the individual, and feet of the individual. (Poh: [0005]-[0012], Figure 1; According to a first aspect, the invention is a method for measuring physiological parameters. The method includes capturing a sequence of images of a human face and identifying the location of the face in a frame of the captured images and establishing a region of interest including the face or a subset thereof. Pixels in the region of interest are separated into at least two channel values forming raw traces over time. The raw traces are decomposed into at least two independent source signals. At least one of the source signals is processed to obtain a physiological parameter; Van Vugt: page 12; Fig. 1 shows motion vectors of two sleeping subjects 10 and 20. Motion vectors of two sleeping subjects, recorded in a real home situation, are color/number coded. Different colors/numbers indicate different motion vectors. The two subjects are lying close to each other and are making movements while sleeping. Fig IA: The different type of motion vectors can be used to segment the subjects from each other, i.e., the blue area 100 belongs to the right subject, the purple area 200 to the left subject. Fig IB: Mainly, the right subject is moving which is visible due to the strong motion vectors 100 on his/her side. The head moves (red area 115) in a different direction from the body (green area 120).)

Claim 10. The combination of Poh and Van Vugt teaches: 10. The system of claim 1, wherein the processor is further configured to count repetitions of the physical activity by tracking a boundary associated with the at least one body portion of the individual.
 (Poh: [0005]-[0012], Figure 1; According to a first aspect, the invention is a method for measuring physiological parameters. The method includes capturing a sequence of images of a human face and identifying the location of the face in a frame of the captured images and establishing a region of interest including the face or a subset thereof. Pixels in the region of interest are separated into at least two channel values forming raw traces over time. The raw traces are decomposed into at least two independent source signals. At least one of the source signals is processed to obtain a physiological parameter; Van Vugt: page 12; Fig. 1 shows motion vectors of two sleeping subjects 10 and 20. Motion vectors of two sleeping subjects, recorded in a real home situation, are color/number coded. Different colors/numbers indicate different motion vectors. The two subjects are lying close to each other and are making movements while sleeping. Fig IA: The different type of motion vectors can be used to segment the subjects from each other, i.e., the blue area 100 belongs to the right subject, the purple area 200 to the left subject. Fig IB: Mainly, the right subject is moving which is visible due to the strong motion vectors 100 on his/her side. The head moves (red area 115) in a different direction from the body (green area 120).)

Claim 11. The combination of Poh and Van Vugt teaches: 11. The system of claim 1, wherein the processor is further configured to count repetitions of the physical activity based on an amplitude analysis of an optical flow field. (Van Vugt: page 12, Figures 1-2; Fig. 2 shows a block diagram of assigning movements to the correct subject. After a motion estimation 300 is performed on the image data received from an optical sensor resulting in motion vectors 310, e.g., by an optical flow algorithm, the spatial and temporal correlations between the motion vectors 310 are measured in step 320. Motion vectors 310 having the same alignment, within a tolerance extent, are merged to motion clusters 330. These motion clusters 330 are assigned to the corresponding subject. For increasing the accuracy of the assignment as well as for reducing the needed computational power, the segmentation history 340 of a previous image analysis is taken into consideration when measuring the spatial and temporal correlations of the motion vectors 310.)

Claim 12. The combination of Poh and Van Vugt teaches: 12. The system of claim 1, wherein the processor is further configured to count repetitions of the physical activity based on a template matching of an oriented histogram of an optical flow field. (Van Vugt: page 12, Figures 1-2; Fig. 2 shows a block diagram of assigning movements to the correct subject. After a motion estimation 300 is performed on the image data received from an optical sensor resulting in motion vectors 310, e.g., by an optical flow algorithm, the spatial and temporal correlations between the motion vectors 310 are measured in step 320. Motion vectors 310 having the same alignment, within a tolerance extent, are merged to motion clusters 330. These motion clusters 330 are assigned to the corresponding subject. For increasing the accuracy of the assignment as well as for reducing the needed computational power, the segmentation history 340 of a previous image analysis is taken into consideration when measuring the spatial and temporal correlations of the motion vectors 310.)



Claims 13-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Van Vugt et al. (WO 2012/164453 A1), hereby referred to as “Van Vugt” in view of Kennett et al. (US PGPub US 2014/0267611 A1), hereby referred to as “Kennett”. 
Consider Claim 13.
Van Vugt teaches: the limitations of Claim 1 as presented above. 
Van Vugt does not teach limitations from Claim 13: wherein the processor is further configured for analysis of health parameters related to the physical activity based on the at least one index that quantifies the performance of the physical activity, the analysis of health parameters informative as to a predefined fitness goal or progress related to a health condition. 
Kennett teaches: 13. The system of claim 1, wherein the processor is further configured for analysis of health parameters related to the physical activity based on the at least one index that quantifies the performance of the physical activity, the analysis of health parameters informative as to a predefined fitness goal or progress related to a health condition. (Kennett: [0076] Prior to discussing further details of the center of mass state vector, and using signal analysis, an example system will be discussed. FIGS. 1A and 1B illustrate an example embodiment of a tracking system with a user 118 performing a fitness workout. In an example embodiment, the tracking system 100 may be used to recognize, analyze, and/or track a human target such as the user 118 or other objects within range of the tracking system 100. As shown in FIG. 1A, the tracking system 100 includes a computing system 112 and a capture device 120. As will be describe in additional detail below, the capture device 120 can be used to obtain depth images and color images (also known as RGB images) that can be used by the computing system 112 to identify one or more users or other objects, as well as to track motion and/or other user behaviors. The tracked motion and/or other user behavior can be used to analyze the user's physical movements and provide feedback to the user. [0083] In the example depicted in FIGS. 1A and 1B, the application executing on the computing system 112 may be an exercise routine that the user 118 performs. For example, the computing system 112 may use the audiovisual device 116 to provide a visual representation of fitness trainer 138 to the user 118. The computing system 112 may also use the audiovisual device 116 to provide a visual representation of a player avatar 140 that the user 118 may control with his or her movements.)
It would have been obvious before the effective filing date of the claimed invention was made to one of ordinary skill in the art to modify the teachings of physiological data collection described by Van Vugt with Kennett’s algorithm for the measurement of physiological parameters and motion analysis using image analysis as they are both directed towards the same field of endeavor. The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Van Vugt in this manner in order to improve the physiological assessment algorithm to refine it for physical fitness applications. Furthermore, the prior art collectively includes each element claimed (though not 

Consider Claim 14. The combination of Van Vugt and Kennett teaches: The system of claim 1, wherein the processor is further configured to combine the at least one index that quantifies the performance of the physical activity with one or more measured physiological parameters to assess a predetermined correctness of execution. (Kennett: [0076] As shown in FIG. 1A, the tracking system 100 includes a computing system 112 and a capture device 120. As will be describe in additional detail below, the capture device 120 can be used to obtain depth images and color images (also known as RGB images) that can be used by the computing system 112 to identify one or more users or other objects, as well as to track motion and/or other user behaviors. The tracked motion and/or other user behavior can be used to analyze the user's physical movements and provide feedback to the user. For example, a user may be instructed to perform a push up, with the system tracking the user's form. The system can provide feedback to the user to help them correct their form. The system could identify areas for improvement, and create a workout plan for the user. [0163] If step 466 determines that feedback is to be generated, after applying the feedback, then feedback is generated (step 46S). Feedback to the user is a key part of detecting gestures. The feedback may be provided for any type of experience (e.g., physical fitness, sports, action games, etc.). In addition to determining if the user had successfully performed a gesture, the system also provides feedback to the user.)

Consider Claim 15. The combination of Van Vugt and Kennett teaches: The system of claim 1, wherein the processor is further configured to combine the at least one index that quantifies the performance of the physical activity with one or more measured physiological parameters informative as to a predefined fitness goal or progress related to a health condition. (Kennett: [0076] As shown in FIG. 1A, the tracking system 100 includes a computing system 112 and a capture device 120. As will be describe in additional detail below, the capture device 120 can be used to obtain depth images and color images (also known as RGB images) that can be used by the computing system 112 to identify one or more users or other objects, as well as to track motion and/or other user behaviors. The tracked motion and/or other user behavior can be used to analyze the user's physical movements and provide feedback to the user. For example, a user may be instructed to perform a push up, with the system tracking the user's form. The system can provide feedback to the user to help them correct their form. The system could identify areas for improvement, and create a workout plan for the user. [0129] Workout plan 374, server/DB 376, and additional feedback 378 are also depicted. The workout plan 374 may provide a user with a detailed workout that is recommended to follow, in view of the assessment of the user's performance, as well as other factors such as the user's goals, age, etc. [0163] If step 466 determines that feedback is to be generated, after applying the feedback, then feedback is generated (step 46S). Feedback to the user is a key part of detecting gestures. The feedback may be provided for any type of experience (e.g., physical fitness, sports, action games, etc.). In addition to determining if the user had successfully performed a gesture, the system also provides feedback to the user.)

Consider Claim 16. The combination of Van Vugt and Kennett teaches: The system of claim 1, wherein the processor is further configured for analysis of worker efficiency based on the at least one index that quantifies the performance of the physical activity. (Kennett: [0076] As shown in FIG. 1A, the tracking system 100 includes a computing system 112 and a capture device 120. As will be describe in additional detail below, the capture device 120 can be used to obtain depth images and color images (also known as RGB images) that can be used by the computing system 112 to identify one or more users or other objects, as well as to track motion and/or other user behaviors. The tracked motion and/or other user behavior can be used to analyze the user's physical movements and provide feedback to the user. For example, a user may be instructed to perform a push up, with the system tracking the user's form. The system can provide feedback to the user to help them correct their form. The system could identify areas for improvement, and create a workout plan for the user. [0163] If step 466 determines that feedback is to be generated, after applying the feedback, then feedback is generated (step 46S). Feedback to the user is a key part of detecting gestures. The feedback may be provided for any type of experience (e.g., physical fitness, sports, action games, etc.). In addition to determining if the user had successfully performed a gesture, the system also provides feedback to the user.)

Consider Claim 17. The combination of Van Vugt and Kennett teaches:  The system of claim 1, wherein the processor is further configured for determining a likelihood of fatigue based on the (Kennett: [0110] Assuming the correct move was made, the move is analyzed in step 308. As one example, the system 100 determines how good the user's form was when performing a "push-up," or some other exercise. In one embodiment, the system 100 compares one repetition of an exercise to others to determine variations. Thus, the system 100 is able to determine whether the user's form is changing, which may indicate fatigue)

Consider Claim 18. The combination of Van Vugt and Kennett teaches:  The system of claim 1, wherein the processor is further configured for predicting a stress level of the individual based on the at least one index that quantifies the performance of the physical activity. (Kennett: [0111] In one embodiment, the runtime engine 244 has positional analysis (FIG. 3B, 364) time/motion analysis (FIG. 3B, 366) and depth analysis (FIG. 3B, 368) to analyze the user's performance. The positional analysis 364, time/motion analysis 366, and depth analysis 368 are discussed below. [0112] In step 310, the system 100 provides feedback based on the analysis of the move. For example, the system 100 may inform the user that when performing an exercise the user's position/movement was not symmetrical. As a particular example, the system 100 may inform the user that their weight was too much on the front portion of their feet.)

Consider Claim 19. The combination of Van Vugt and Kennett teaches:  The system of claim 1, wherein the processor is further configured for providing an indication of a level of health or health condition. (Kennett: [0128]-[0129] Workout plan 374, server/DB 376, and additional feedback 378 are also depicted. The workout plan 374 may provide a user with a detailed workout that is recommended to follow, in view of the assessment of the user's performance, as well as other factors such as the user's goals, age, etc.)

Consider Claim 20. The combination of Van Vugt and Kennett teaches:  The system of claim 1, further comprising: at least one sensor in operable communication with the processor, the at least one sensor providing data including physiological information to the processor. (Kennett: [0113] FIG. 3B is a diagram of one embodiment of a runtime engine 244. The runtime engine 244 may be used to implement process 300. The runtime engine 244 may input both live image data 354, as well as replay image data 352. The live image data 354 and the replay image data 352 may each include RGB data, depth data, and skeletal tracking (ST) data. In one embodiment, the ST data is generated by the skeletal recognition engine 192. [0128]-[0129])


Conclusion
The prior art made of record in form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Tao; Nongjian et al., US 20140276104 A1, SYSTEM AND METHOD FOR NON-CONTACT MONITORING OF PHYSIOLOGICAL PARAMETERS	
Van Vugt; Henriette Christine et al., US 20150073283 A1, METHOD AND APPARATUS FOR MONITORING MOVEMENT AND BREATHING OF MULTIPLE SUBJECTS IN A COMMON BED
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



2662
/Tahmina Ansari/

September 7, 2021

/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662